Citation Nr: 0028111	
Decision Date: 10/25/00    Archive Date: 11/01/00

DOCKET NO.  97-03 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1. Entitlement to an increased rating for duodenal ulcer 
disease, currently evaluated as 20 percent disabling.  

2. Entitlement to an increased rating for post traumatic 
stress disorder (PTSD), currently evaluated as 10 percent 
disabling.  

3. Entitlement to a total rating by reason of individual 
unemployability due to service connected disabilities.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The appellant served on active duty from May 1966 to May 
1968.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 1995 rating decision of the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).


REMAND

The appellant testified at a hearing at the RO in June 1996.  
Prior to certification of this appeal to the Board, a request 
dated in July 2000 was received from the appellant requesting 
a hearing at the RO before a member of the Board.  To ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

The RO should schedule the appellant for 
a hearing to be conducted by a Veterans 
Law Judge regarding the issues on appeal.  
Pursuant to recent amendments to VA's 
appeals regulations, this hearing is to 
be scheduled in accordance with the place 
of the case on the Board's docket, 
established under Sec. 20.900 of 38 
C.F.R., relative to other cases for which 
hearings are scheduled to be held at the 
RO.  38 C.F.R. §§ 19.75, 20.704 (1999) 
(as amended, 65 Fed. Reg. 14471-14472 
(Mar. 17, 2000)).

The purpose of this REMAND is to comply with due process 
requirements.  No action is required of the appellant until 
further notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	CHRISTOPHER P. KISSEL
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


